Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The IDS filed on 7/8/22 has been considered.

The rejection to Claims 1-20 for non-statutory double patenting is withdrawn in light of the Terminal Disclaims filed on 3/18/22 and approved on 3/19/22.
The following is an Examiner’s statement of reasons for allowance:  the closest prior art obtained from an Examiner’s search (CHASE, US 2017-0104928; LIU, Pub. No:  US 2016-0358628; GLENNIE, Pub. No:  US 2014-0022433; JOSEPH, Pub. No:  US 2012-0086725; LAWRENCE, Pub. No:  US 2017-0187983) does not teach nor suggest in detail the limitations: 
“A system comprising: a processor; and a memory coupled to the processor, the memory storing instructions which when executed by the processor configure the system to preform operations comprising: receiving at a second device, a plurality of image frames: determining a first device orientation corresponding to a device orientation of a first device for predetermined image frames in the plurality of image frames during capture of the predetermined image frames; detecting, a second device orientation of the second device; detecting a movement of the second device; in response to detecting the movement, adjusting, for the predetermined image frames, the first device orientation based on the second device orientation, and a playback direction of the plurality of image frames; and presenting, the adjusted plurality of image frames on a graphical user interface presented on the second device” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record CHASE does not teach or suggest in detail detecting a second device orientation or movement of a second device whereby in response to detecting the movement, adjusting, for each image frame, each respective first
CHASE is a system and method for recording and playing videos that utilize receiving inputs from first and second users to start recording of the video and detect orientation of a recording device for a plurality of frames while recording or playing the video.  The closest NPL MESKENS (MESKENS, D-Macs: building multi-device user interfaces by demonstrating, sharing and replaying design actions”, 2010) discloses multi-device sharing and presentation of data but is silent to at least detecting the second device orientation and movement of the second device such that in response to detecting the movement, adjusting, for each image frame, each respective first
Whereas, as stated above, Applicant’s invention claims a method for detecting a second device orientation and movement of a second device whereby in response to detecting the movement, adjusting, for each image frame, each respective first
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481